Citation Nr: 0812450	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the RO in Buffalo, New 
York, which in pertinent part, granted a 30 percent initial 
rating for PTSD effective October 1992.  This decision was 
predicated on a March 2005 Board decision granting service 
connection for PTSD.  During the course of the appeal, the 
rating for PTSD has been increased to 70 percent, effective 
October 1992.  In a recent separate rating, the veteran has 
been awarded a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
effective October 2006.  

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Effective October 16, 1992, the veteran was demonstrably 
unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Because of the favorable decision in this claim, 
granting a 100 percent rating for PTSD, any deficiency in the 
initial notice to the veteran of the duty to notify and duty 
to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  

Factual Background

In a October 2006 rating action, the RO determined that the 
veteran's PTSD was rated 70 percent effective October 16, 
1992.  Thus, from October 16, 1992 until May 2001, the 
veteran's only service-connected disability was PTSD, rated 
70 percent.  In May 2001, he was awarded service connection 
for diabetes mellitus, and assigned a 20 percent rating. 

In 1992, VA regulations included 38 C.F.R. § 4.16 (a) (c):

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the 
judgment of the rating agency, unable to secure 
or follow a substantially gainful occupation as a 
result of service-connected disabilities:  
Provided that, if there is only one such 
disability, the disability shall be ratable at 60 
percent or more, and that, if there are two or 
more disabilities, there shall be at least one 
disability ratable at 40 percent or more and 
sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16(a)(1992).

The provisions of paragraph (a) of this section 
are not for application in cases in which the 
only compensable service- connected disability is 
a mental disorder assigned a 70 percent 
evaluation and such mental disorder precludes the 
veteran from securing or following a 
substantially gainful occupation. In such cases, 
the mental disorder shall be assigned a 100 
percent schedular evaluation under the 
appropriate diagnostic code. 38 C.F.R. § 
4.16(c)(1992).

In October 2006, the rating official cited the revised 
Diagnostic Code for mental disorders that became effective in 
November 1996.  However, he neglected to cited the previous 
rating code.  Pursuant to VAOPGCPREC 7-2003, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  The rating official also indicated that there were 
indications in the claims folder that the veteran was 
unemployable.  

Prior to November 7, 1996, a 100 percent rating was assigned 
for PTSD when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
the veteran is demonstrably unable to obtain or retain 
employment (emphasis added).  A 70 percent evaluation is 
assigned when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994).

The evidence indicates that the veteran had been unemployed 
since 1987, partially because of his psychiatric disorder.  
In 1988, the Social Security Administration found him to be 
disabled due to a seizure disorder and adjustment reaction.  
When the 70 percent rating was awarded effective October 16, 
1992, the Decision Review Officer (DRO) commented that there 
were indications that there was evidence of unemployability.  
He concluded, "A careful review of the record did not reveal 
any specific date on which your PTSD symptoms increased in 
severity since the initial date of service connection which 
is the date we received your claim, October 16, 1992."  

When considering the evidence of record, the comments of the 
DRO, and applying the regulations in effect at that time, a 
schedular 100 percent rating is awarded, effective October 
16, 1992.


ORDER

The criteria for a 100 percent rating for PTSD from October 
16, 1992, have been met, and the appeal is allowed.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


